Citation Nr: 0921880	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to service connection for a left foot 
disorder, claimed as plantar fasciitis.

5.  Entitlement to service connection for a left eye disorder 
claimed as episcleritis.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to an initial rating in excess of 10 percent 
disabling for a left knee disorder.

8.  Entitlement to an initial compensable rating for varicose 
veins of the left leg.

9.  Entitlement to an initial compensable rating for varicose 
veins of the right leg.

10.  Entitlement to an initial compensable rating for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied service-connection for the 
enumerated issues numbered from 1 through 6 and granted 
service-connection for issues numbered 7 through 10 and 
assigned noncompensable ratings from initial entitlement.  
While the appeal was pending, the RO granted an initial 10 
percent rating for the left knee disorder, and left unchanged 
the remaining noncompensable ratings.

In October 2007 the Board remanded this matter for 
evidentiary development.  Such has been accomplished and the 
matter is returned to the Board for further consideration.

While the matter was pending on remand, the RO granted 
service connection for a right foot plantar fasciitis, in a 
March 2009 rating, thereby removing this issue from appellate 
status.  At the time of this grant, the appellate issue 
regarding the feet was entitlement to service connection for 
a bilateral foot disorder.  The remaining issue of 
entitlement to service connection for a left foot plantar 
fasciitis remains on appeal, and the Board has 
recharacterized this issue to reflect this remaining issue on 
appeal.  

The appeal of the issue of entitlement to a left foot 
disorder claimed as plantar fasciitis, is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the right knee.

2.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the low back.

3.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the left elbow.

4. Competent medical evidence reveals no evidence that the 
Veteran has a current left eye episcleritis, and the 
competent medical evidence does not show that the Veteran's 
left eye disorder of blepharitis began or is related to 
service and her myopia is a congenital condition with no 
evidence of superimposed injury or disease shown to have 
occurred in service.

5.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the right shoulder.

6.  The Veteran's left knee disorder is shown to result in 
pain with occasional exacerbating episodes, but without 
evidence of arthritis, laxity, instability or dislocations 
and noncompensable ranges of motion shown throughout, with 
the most recent ranges shown in the November 2008 VA 
examinations of 0 to 135 degrees.

7.  The Veteran's service-connected right leg varicose veins 
are manifested by complaints of intermittent edema, aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery of pain but with no evidence of 
persistent edema incompletely relieved by elevation, nor is 
there evidence of stasis pigmentation, eczema, or ulceration.

8.  The Veteran's service-connected left leg varicose veins 
are manifested by complaints of intermittent edema, aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery of pain but with no evidence of 
persistent edema incompletely relieved by elevation, nor is 
there evidence of stasis pigmentation, eczema, or ulceration.

9.  Characteristic prostrating headaches occurring on an 
average of at least once every two months over the last 
several months are not shown.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  A left elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  A left eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

5.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

6.  The criteria for an initial rating in excess of 10 
percent disabling for a left knee disorder has not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).

7.  The criteria for an initial 10 percent disability rating, 
but no more, for varicose veins of the right leg are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.104, Diagnostic Codes 
7120 (2008).

8.  The criteria for an initial 10 percent disability rating, 
but no more, for varicose veins of the left leg are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.14, 4.104, Diagnostic Codes 7120 (2008).

9.  The criteria for an initial compensable rating for 
migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In the present case, the Veteran's service-connection claim 
on appeal for all issues was received in October 2003.  Prior 
to adjudicating of the issues in March 2004, the RO sent a 
duty to assist letter addressing entitlement to service 
connection for all claimed issues in October 2003.  The 
Veteran has appealed the initial ratings assigned the left 
knee, varicose veins affecting both legs and migraine 
headaches, following the RO's grant of service connection for 
these issues, and also appealed the denial of service 
connection for the remaining issues, adjudicated in the March 
2004 rating.  Thereafter, additional notice was sent in 
November 2007 addressing the increased initial rating claims 
and the service connection claims.  

The Veteran was provided with notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection and for increased rating, which included notice of 
the requirements to prevail on these types of claims, of her 
and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA 
could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice was sent in November 
2007.

Moreover, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed, 
although additional notice is noted to have been sent in 
November 2007 addressing the increased initial ratings.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in November 2008 provided current assessments of 
the Veteran's claimed disabilities based not only on 
examination of the Veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claims for service 
connection and for higher disability ratings, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran claims she is entitled to service connection for 
the following:  a right knee disorder, a low back disorder, a 
right shoulder disorder, a left eye disorder and a left elbow 
disorder.  She also claims she is entitled to increased 
initial ratings for her left knee disorder, varicose veins of 
both legs and for migraine headaches.  The pertinent evidence 
regarding these issues is as follows.  

Service treatment records and periodical examination reports 
during service reflect the following.  

The report of a June 1983 tour examination revealed all 
normal findings of the musculoskeletal system to include feet 
and extremities.  Eyes were normal, although defective vision 
of 20/400 was noted bilaterally, both corrected to 20/20.  

In October 1983 she was seen for complaints of low back pain 
and possible history of injury.  Onset was the previous day 
after range firing.  The pain was in the lumbar region right 
worse than left.  It was dull and non-radiating.  Examination 
revealed some tenderness to palpation of the right 
paravertebral group, but otherwise the back was intact with 
normal curve and alignment.   

In February 1984 an eye examination diagnosed myopia and 
astigmatism.  

In November 1984 the Veteran was seen for pain in the upper 
middle back which started a few days earlier, with no history 
of trauma.  She was assessed with musculoskeletal pain of the 
neck and back.  

An October 1988 quadrennial examination was normal for the 
entire musculoskeletal system and the eyes, except that 
defective distant vision with partial correction for the eyes 
was noted.  The report of medical history revealed she 
answered "yes" to the pertinent history of trick or locked 
knees.  The doctor's notes included pain in both knees, no 
history of trauma and no other pertinent findings of 
significance were reported.  

In November 1990 the Veteran was seen for left elbow pain, 
recurrent times 1 year, no recent trauma.  

In September 1993 she was seen for left neck and left 
shoulder pain, with no mention of right shoulder or back 
problems. 

A September 1993 quadrennial examination noted all normal 
findings on physical examination, with eyes correctable to 
20/20 and musculoskeletal to include feet and extremities all 
normal.  The summary of defects was limited to left shoulder 
weakness and occasional numbness to fingers.  The report of 
medical history revealed the Veteran answered "yes" to 
painful or trick shoulder or elbow and swollen and painful 
joints.  She reported pain from her neck to the fingers but 
only on the left side.  The doctor's summary noted a history 
of motor vehicle accident in December 1992 where she injured 
the left shoulder with periodic outpatient visits for this 
and numbness in the upper arm associated with weakness.  

In November 1995 she reported having painful knees for 
several years, worse on the right.  The provisional diagnosis 
was early arthritis.  Another note from the same month 
reported the aching in both knees had been present over 
several years but worse in the past year.  She ran regularly 
but did not think this increased her discomfort.  The 
assessment was knee instability.

In July 1996 she was seen with arm and shoulder pain with 
complaints of a 2 year history bilateral shoulder pain 
starting at the top of the shoulder blades and extending to 
both elbows.  She was assessed with musculoskeletal pain.  
She was seen again in November 1996 for right shoulder pain 
assessed as probable right shoulder impingement.

In January 1997 the Veteran was seen for right shoulder 
stress with follow-up significant for her still having right 
shoulder pain.  In February 1997 she was seen for left elbow 
pain for a few days, with tenderness at the epicondyle noted, 
and an assessment of left lateral epicondylitis given.  

In June 1998 she complained of right neck and shoulder pain 
which began after a car accident in 1992 and was worsening 
recently.  On examination, her shoulder and neck were tender 
to palpation with some pulling in the tender point on flexion 
and extension of the neck.  She was assessed with right neck 
and shoulder pain and neuritis.

A June 1998 medical examination revealed all normal findings 
for examination of the musculoskeletal system to include feet 
and extremities, and normal eye examination.  The 
accompanying report of medical history was significant for 
left knee problems and frequent headaches, but negative for 
any other significant history.  

In December 1998 she was seen for complaints of right 
shoulder pain and feels the pain between the neck and 
shoulder, with the pain occurring mostly at night.  Neck 
rotation to the right was painful and she was tender between 
the right shoulder and neck.  The assessment was rhomboid 
spasm.  

In December 1999 she was seen for complaints of right 
hamstring strain and "PFPS" bilateral knees.  

A December 1999 periodic examination again was negative for 
any significant findings pertinent to the claimed 
disabilities on appeal.  The report of medical history 
related a history significant for myopic since age 9 and 
painful knees with exertion since 1982, but no history of 
trauma.  She also had a history of both calves of the legs 
cramping since 1982 and bursitis in the right shoulder status 
post motor vehicle accident in 1982.  

In September 2000 she was seen for pain in the shoulder blade 
and back which had begun a few days earlier, was absent the 
day before and returned this morning after a PT run.  Her 
back was not tender but had decreased twisting range of 
motion on examination and the assessment was muscle strain.  

In September 2002 she was seen for right eye redness, with 
the left eye 20/20, but with no contact lens in the right 
eye.  The assessment was right eye irritation probably 
secondary to contact lens wear.  

In 2003 the Veteran underwent a physical therapy consultation 
for history of motor vehicle accident in 1992 with associated 
cervical strain and intermittent muscle spasms of the neck 
and shoulder. She was treated in February 2003, April 2003 
and May 2003 for cervical spine complaints.  A February 2003 
note did reflect that she had pain and soreness of the 
sternocleidomastoid muscle bilaterally and occasional burning 
of both shoulders and was referred to physical therapy.  In 
May 2003 she was treated for neck pain with physical 
examination otherwise unremarkable.  She was diagnosed via 
magnetic resonance imaging (MRI) with herniated nucleus 
pulposus (HNP) of the cervical spine (C4-5, C5-6).  

The May 2003 separation examination noted the following 
pertinent abnormalities: eye abnormal lazy eye-also noted 
was that eyes correctable to 20/20, upper extremities were 
abnormal with bilateral elbow tendonitis, lower extremities 
were abnormal, with bilateral knee pain and derangement, feet 
were abnormal with plantar fasciitis, spine was abnormal with 
HNP of the cervical spine (C4-5, C5-6).  

The report of medical history from the May 2003 separation 
examination noted that the Veteran reported "yes" to foot 
trouble, knee trouble, eye disorder or trouble, painful 
shoulder, elbow or wrist, arthritis, bursitis, recurrent back 
pain, numbness or tingling.  The explanation of "yes" 
answers elaborated as to the following problems: lazy eye, 
redness in both eyes caused by stressed, prescribed 
fluoromethadon, wears contacts daily, elbow tendonitis in 
elbows 1996-1997-pain still exists, pain in left arm with 
numbness and tingling in fingers (left)-had similar pain in 
the right side, pain in knees-trick left knee and frequent 
headaches usually occurring with extensive periods of time 
inputting data into computers.  The associated doctor's 
comments included the following:  lazy eye, wore corrective 
lenses 30 years, chronic bilateral elbow tendonitis, cervical 
herniated nucleus pulposus C4-5, C5-6, questionable bursitis 
right upper back, upper extremity radiculopathy, bilateral 
planter fasciitis, chronic bilateral knee pain.  

Also in May 2003 a letter from a private eye doctor reported 
that he saw the Veteran on May 20, 2003 with the left eye red 
and examination revealed episcleritis.  Pred Forte was 
prescribed for treatment and she failed to return for follow-
up visit.

A June 2003 retirement examination again noted the same 
summary of defects as in May 2003, lazy eye, chronic 
bilateral elbow tendonitis, cervical HNP with radiculopathy, 
and chronic bilateral knee pain.  

In June 2003, x-rays of the knees were within normal limits.  
She had a history of recurrent pain and swelling of the knees 
with the left one giving out.  She was noted to be in the 
process of retiring from the military and did not want 
surgical correction.  She was assessed with suspected left 
mensical injury but MRI was recommended.  No diagnosis of the 
right knee was made.

Private eye treatment records from 2002-2003 include 
treatment during active duty for eye complaints.  They 
include a May 2002 record which revealed she was seen for 
contact lenses with complaints of problems focusing and slit 
lamp showing an opaque deposit on the cornea, but no specific 
problem was actually diagnosed.  Another May 2002 note from 2 
days later indicated that she was responding to medications 
well and her eye felt okay.  In June 2002 she was tapered off 
medication with the left eye episcleritis responding to 
treatment.  In August 2002 she was seen for complaints of 
problems focusing using her new contacts and requested to go 
back to her old ones.  In May 2003 she was noted to have 1+ 
episcleritis noted on annual examination and was prescribed 
Pred Forte.  In June 2003 she was tapered off of Pred Forte 
over the next week.  

In November 2003 the Veteran had a VA examination with no 
indication of claims file review.  A specific history was 
given regarding her claimed conditions.  In regards to her 
left elbow, she reported tendonitis of the left elbow since 
1988, resulting from frequent pushups in the service.  
Symptoms were pain in the arm and fingers and were 
intermittent.  Often as much as once per week lasting a few 
hours.  Activities of daily living during flare-ups were 
limited flexing of the left elbow.  The bone had never been 
infected and there was no time lost from work.  Treatment was 
Flexeril and Motrin.  The shoulders to include the right 
shoulder were noted to have problems since 1992 due to a 
motor vehicle accident in December 1992 with injuries to the 
shoulders and other parts of the body.  Symptoms included 
pain in the right shoulder, which was constant.  In regards 
to her bilateral knee pain which encompassed the right knee 
and the service-connected left knee she reported pain since 
1990 as the result of intense training in the military.  
Symptoms included pain and swelling in both knees which was 
constant.  In regards to both the knees and the right 
shoulder, treatment was with Motrin.  There was no 
incapacitation or time lost from work.  There was no history 
of prosthetic implants.  In regards to the low back she 
reported low back pain and spasms since 1983.  Due to the 
spine condition she suffered pain in the low back for 20 
years.  Pain was several times a day and lasted for a few 
hours.  The pain was localized and tight in natures at a 7/10 
level.  Pain was spontaneous and was relieved by Motrin and 
Aleve.  She could function with medication.  She had no 
incapacitation.  Her functional impairment was the inability 
to do physical activities.  There was no time lost from work.  
Regarding the varicose veins she reported leg pain at rest.  
She had no treatment for this condition and no functional 
impairment or time lost form work.  Regarding headaches she 
reported frequent migraine headaches, with attacks usually 
insidious in nature and worsened with associated increased 
exposure to lights and sounds.  She was able to work but 
required heavy medications.  Her headaches averaged once to 3 
times a month and treatment was Advil.  Her functional 
impairment was an inability to concentrate during acute 
episodes.  There was no time lost from work.  

Functionally, she was able to brush her teeth, shower, drive, 
cook, dress, use stairs, take out trash, walk and shop.  She 
was unable to vacuum, garden or push a lawnmower due to back 
pain.  Her usual occupation was administrative.  She was 
currently employed.  Physical examination revealed normal 
head, to include ears, nose and throat.  Her extremities 
revealed varicose veins present on the right leg.  There were 
no ulcers, edema, eczema, elevated edema or stasis 
pigmentation.  On the left leg there was no ulcer, edema, 
elevated edema, stasis pigmentation.  There was no tenderness 
to palpation of bilateral calves.  Musculoskeletal 
examination revealed she was right hand dominant and posture 
and gait were within normal limits, with no sign of abnormal 
weight bearing and no assistive devices.  Her right and left 
humerus was within normal limits.  The general appearance of 
the left elbow joint and both knee joints revealed the 
general appearance of the joints to be normal.  Range of 
motion of right shoulders, left elbow, left knee, right knee 
and thoracolumbar spine were all completely normal with no 
additional limitations by pain, weakness, lack of endurance 
or incoordination shown for any of these joints.  In regards 
to the left and right knees, McMurray and Drawer signs were 
normal with the normal motions shown to be from 0-140 degrees 
per the measuring chart.  The left knee was significant for 
crepitus, with no mention of this for the right knee.  For 
the thoracolumbar spine, she had no complaints of radiating 
pain on movement, muscle spasms were absent, there was no 
tenderness and straight leg raise was negative.  There was no 
ankylosis or intravertebral disc syndrome present.  
Peripheral pulses were 2+ throughout the lower extremities.  
X-rays were all within normal limits for the right shoulder, 
left elbow/forearm, right knee, left knee and lumbar spine.  

The examiner stated that there were no diagnoses to be made 
because there was no pathology to render a diagnosis for left 
arm condition/left elbow pain, right shoulder pain, bilateral 
knee pain, and low back pain.  Regarding the bilateral calves 
with varicose vein pain, the diagnosis was superficial 
varicose veins lower extremities and she was also diagnosed 
with migraine headaches.  The effects of the conditions on 
her usual occupation were limited sitting and walking and on 
daily activities was an inability to exercise due to pain.  

The report of a November 2003 VA QTC examination of the eye 
was to evaluate left eye episcleritis.  She was noted to wear 
soft contacts and had several episodes of episcleritis of the 
left eye over the past 3 years treated with topical steroids.  
She did not take any other ocular medications.  Ocular 
examination was significant for visual acuity of 20/400 
distant vision uncorrected and near vision 20/20 uncorrected 
for both eyes.  Both eyes corrected to 20/20.  External 
ocular examination was unremarkable.  Slit lamp biomicroscopy 
of the left and right eyes revealed normal conjunctiva, clear 
cornea, deep anterior chamber, normal iris and clear lens.  
There was no evidence of any residual problem or active 
problem from episcleritis at present.  Dilated fundoscopic 
examination of both eyes revealed macula and peripheral 
retina were normal and retinal vascular was normal and 
vitreous body was clear.  Visual fields were not done as they 
were deemed not helpful in this case.  The impression was 
that the Veteran had a history of having recurrent 
episcleritis in the left eye over the last 3 years.  At 
present time she had no active or residual problems from 
episcleritis.  The final diagnosis was myopia.

The report of a November 2008 VA orthopedic examination for 
the purpose of ascertaining the severity of the service-
connected left knee disorder and the etiology of the claimed 
right knee, low back, left elbow, right shoulder and 
bilateral feet disorders.  The claims file was reviewed and 
the Veteran was examined.  She was noted to have served from 
1979 to 2003. 

Regarding the service-connected left knee, the symptoms were 
similar to the right knee.  She had pain on the aspect of the 
knee and posteriorly as well.  The pain was mild, non 
radiating and did not interfere with activities.  She treated 
her knee symptoms with Naprosyn and Celebrex.  There was no 
use of knee brace or assistive device.  There was no evidence 
of flare-ups.  
 
In regards to the right knee which was not service-connected, 
she reported the pain started in 1988 but she was unsure of 
the date and there was no evidence of any injury.  It 
apparently started spontaneously.  She has complained of this 
condition ever since.  The discomfort was present on the 
anteromedial aspect of the knee and also at the back of the 
knee.  The right knee pain did not radiate.  It was 
aggravated by activity, especially standing or going up and 
down stairs.  Treatment included heat and the same 
medications as used as for the left knee.  There was no 
history of surgery or injections.  She did not use any brace 
or assistive device.  There was no physical therapy or other 
treatment for the knee.  She denied flare-ups.  Physical 
examination of both knees revealed a range of motion from 0 
to 135 degrees bilaterally.  There was no weakness, 
incoordination, instability or additional loss of motion on 
repeated motion.  Both knees had good stability in both 
planes.  There was crepitation but these were occasional and 
not continuous during movement and not associated with pain.  
There were a few clicks in the left knee that were not 
painful.  There was no weakened movement, excess 
fatigability, incoordination, pain on movement, atrophy, 
swelling or deformity of either knee.  X-rays of the right 
knee were available for review and were normal.  Left knee X-
rays were ordered.  The impression was normal right knee 
examination as the examination and X-rays of this knee were 
normal.  She had infrequent pain in this pain with normal 
exam.  Hence at this time, the examiner could not find 
objective evidence of disease in the right knee.  For the 
left knee the tentative impression was arthritis in the left 
knee, but X-rays were not yet reviewed.  The examination 
itself was normal as she had full range of motion and minimal 
pain in the left knee.  Hence at the time she had minimal 
problems with her service-connected left knee.  Following 
review of the X-rays of the left knee that were obtained, and 
bone scan results which revealed completely normal findings 
for both knees, an addendum was dictated giving a final 
diagnosis of normal left knee as well as normal right knee. 

Examination of the lumbar spine noted the history of low back 
pain starting in 2002.  She could not pinpoint the exact time 
this started.  There was no evidence of any injury.  She had 
pain in the middle of the back which went down to the bottom 
of the back.  It did not radiate to the buttocks or leg.  
Activity aggravated the pain and rest relieved it.  She 
reported pain if she drives for extended periods, and rest 
relieved it.  She could lift up to 50 pounds.  There were no 
flare-ups or incapacitating episodes in the past 12 months.  
Treatment included the above mentioned medications of 
Celebrex and Naprosyn, and heat.  There was no brace used.  
Physical examination revealed normal lumbar lordosis, no 
scoliosis, no paravertebral spasm.  Range of motion was 60 
degrees flexion, 0 degrees extension, 30 degrees lateral 
flexion in both directions and 45 degrees rotation in both 
directions.  There was no pain on motion.  His flexion and 
extension appeared limited but the examiner was not sure how 
much of this was subjective and how much was true loss of 
motion.  When sitting she could flex her back to 30 degrees 
and in standing, her flexion occurred at the hips and hence 
she should have over 60 degrees flexion.  Repeated motion 
times 3 showed no Deluca limitations, much like the knee 
examination.  Straight leg raise was 70 degrees bilaterally, 
with knee and ankle jerks, brisk and equal.  She had 5/5 
strength on plantar and dorsiflexion and could walk on toes 
and heel.  There was no loss of sensation in the lower 
extremities.  The X-rays of the lumbar spine were normal.  
The impression was normal back.  The Veteran did complain of 
low back pain that is felt in the middle of the back and the 
examination was normal except for the restricted motion.  
However the examiner opined that the restriction was 
subjective as she could flex forward when sitting down.  At 
this time the examiner could diagnose no objective problem 
with her back.

The left elbow was examined and she had a history of the left 
elbow starting to hurt around 1995-1996, but she could 
remember no injury.  Since then she has had discomfort on and 
off from time to time, but could not say how often this took 
place.  She stated that during her service when she did 
pushups she had pain in the left elbow.  Basically when there 
was pain in the elbow, rest relieved it.  She pointed to the 
olecranon as the location of pain.  There was no radiation of 
pain up or down.  There was no evidence of flare-ups.  She 
did not use a brace or assistive device for the elbow.  
Physical examination revealed no swelling, redness, 
tenderness or heat around the elbow and especially over the 
olecranon.  She had full extension of the elbow and could 
flex to 135 degrees.  She had full pronation to 80 degrees 
and full supination of 85 degrees.  The range of motion was 
repeated 3 times with no pain, weakness, incoordination or 
instability during the ranges.  Hence there was no additional 
loss of motion with repetition.  X-rays of the left elbow 
were normal.  The examiner diagnosed normal left elbow, 
noting the normal results of the examination and X-ray and no 
current complaints of pain. Hence the examiner could diagnose 
no disease in the elbow.  An addendum also noted that bone 
scan results for the left elbow were normal and reiterated 
the opinion that the left elbow was normal.

The right shoulder was noted to have complaints since 1989-
1990 with discomfort present on the top of the shoulder and 
went as far as the bulk of the deltoid muscle.  It was felt 
slightly posteriorly and she had exacerbations sitting for a 
long time.  She indicated if she sat and did not do much, the 
weight of the shoulder caused pain.  The pain was relieved by 
heat and the same medications to treat her other orthopedic 
problems.  She did not use any braces or assistive devices.  
There were no flare-ups.  Physical examination revealed no 
redness, swelling, or tenderness.  The range of motion was 
more than 90 degrees abduction and a few degrees of flexion 
and extension and rotation.  The examiner was unable to get 
her to relax and increase the motion and she resisted any 
attempts at further motion.  Hence the examiner was unable to 
obtain shoulder ranges of motion.  This did not resemble that 
which could be found following arthritis of the shoulder or 
any shoulder condition.  Hence the examiner concluded that 
the loss of motion in the right shoulder was subjective and 
not objective.  X-rays of the right shoulder were normal.  
The examiner diagnosed normal right shoulder but noted that 
she was unable to accomplish the range of motions. However 
she had normal results of X-ray.  Hence the examiner could 
diagnose no disease in the elbow.  An addendum also noted 
that bone scan results for the right shoulder were normal.

The examiner also noted that general examination revealed her 
to be in a healthy looking state, appearing to be in no acute 
pain.  She walked without a limp and was able to dress and 
undress without difficulty.  Activities of daily living were 
not interfered with and she reported being able to dress, 
undress, feed and toilet herself with no problem.  She could 
drive and she could walk a mile at her own pace with no 
impairment in mobility. She was noted to be able to perform 
her civilian job adequately with no interference from either 
knee, left elbow, right shoulder or low back.  

The November 2008 VA examination of the eyes included review 
of the claims file.  There were no visual complaints.  She 
noted periods of intermittent mild pain above the left eye of 
4/10 intensity that resolved with artificial tears.  She had 
a history of episcleritis in the left eye while in the 
service between 2002-2003.  She had refractive surgery of 
both eyes in 2006, with a history of myopia since age 9.  She 
denied a past medical history or family history of ocular 
problems.  She was prescribed artificial tears.  

On examination for uncorrected vision she had 20/25 distant 
and 20/20 pinhole of the right eye and 20/20 distant vision, 
and near J1+ (20/20) in the left eye.  Corrected was 20/20 in 
both eyes.  Examination of the eyes revealed no abnormalities 
of the pupil.  Slit lamp examination did reveal a meibonian 
gland dysfunction of both eyes.  Conjunctiva and sclera were 
quiet with no injection of both eyes.  There was trace 
inferior punctuate epithelial keratopathy in both eyes.  The 
rest of the examination did not yield any abnormalities.  The 
assessment was blepharitis in both eyes.  The doctor 
counseled the Veteran on the importance of lid hygiene, warm 
compresses and artificial tears.  Also diagnosed was myopia, 
post refractive surgery, both eyes.  The Veteran was 
satisfied with her vision.  The examiner opined that there 
were no signs of left eye episcleritis or other left eye 
condition noted on this examination.  It was unclear if she 
had previous episodes since there was inadequate 
documentation of the exam done in 2002-2003 by the 
optometrist.  

The report of the November 2008 VA veins and headache 
examination noted onset of varicose vein in 1996.  She 
reported the varicose veins were behind each knee.  Symptoms 
included aching sensation, fatigue and swelling in her legs 
that has gotten worse through the years.  The swelling 
occurred during the morning and at the end of the day.  
Elevation of her legs helped alleviate swelling.  She wore 
heavy stockings but not actual compression hose.  Aleve 
provided partial relief.  The veins had no impact on her 
ability to work, but she did use a little stool under her 
desk to elevate her legs.  

Regarding her headaches their onset was in 1988 and has 
persisted through the years.  She reported frequency of 3 
times a week, located in the frontal region and of 4/10 in 
intensity. Treatment was with Aleve, which helps break the 
headache.  Duration of the headaches was 3-4 hours in length.  
Associated symptoms were noise and light sensitivity.  She 
also had dizziness, but no nausea or vomiting. She lost 3 
days from work due to headaches.  If the headache occurred at 
work she took Aleve and laid her head on the desk.  She tried 
to not leave work if she can avoid it.  If the headache took 
place at home she would take Aleve and lay down, but would 
not stay in bed all day.  She would get up and try to push 
through the pain in order to do things around the house.  She 
had no emergency room visits or hospital stays for headaches.  
She speculated whether the headaches could be due to her 
working in front of a computer monitor in the service.  She 
noted that for the past year she has woke up with a headache.  

Physical examination for the varicose veins revealed that in 
the right outer and inner thigh there were small scattered 
varicosities that were tender to palpation.  They were flat 
and not raised.  The left outer and inner thighs had very few 
scattered small varicose veins that are not palpable.  They 
were flat but were tender to palpation on examination.  There 
were no ulcers, stasis pigmentation, edema, or eczema.  
Neurological examination revealed cranial nerves II-XII were 
intact.  Reflexes were 2+, brachial and patella bilaterally.  
Sensory examination was grossly intact to light touch, 
pinprick and temperature.  The final diagnoses were varicose 
veins of right and left lower extremities.  They were noted 
to have an aching sensation, fatigue and swelling that have 
gotten worse over the years.  Also diagnosed were migraine 
headaches.  She did not report incapacitating or prostrating 
attacks with headaches.  When she had a headache she took 
Aleve which helps.  She said that if she was home she would 
lie in bed for a period of time but then would get up and 
push through activities at home.  If she gets one at work, 
she took Aleve and lays her head on the desk and resume job 
duties.  She lost 3 work days last year.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Based on review of the evidence, the Board finds that 
service-connection is not warranted for disorders of the low 
back, right knee, left elbow, left eye, right shoulder, and 
left knee.

Although there is evidence of treatment shown at different 
times during service as detailed above, the medical evidence 
shows no current disabilities of the low back, right knee, 
left elbow, right shoulder, and left knee.  However, there is 
no post service evidence of treatment for these problems 
shown, as the Veteran did not submit any medical evidence for 
these conditions, nor advise the VA of the existence of 
potentially pertinent medical records, to include after she 
received the duty to assist letter in November 2007 which 
instructed her of the need for such evidence.  The examiner 
in the November 2008 VA examination unequivocally stated that 
the Veteran had no disabilities of the right knee, low back, 
left elbow, or right shoulder after reviewing the records and 
examining the Veteran, as discussed above.  The examiner 
stated that diagnoses for these claimed disabilities could 
not be made because there was no pathology to render a 
diagnosis.  The examinations were all normal, although with 
regards to the right shoulder, the examiner did note that he 
was unable to get her to relax and increase the motion of 
this shoulder and she resisted any attempts at further 
motion.  The examiner determined that this was not due to any 
actual disability however.  

The only suggestion of current disabilities of the right 
knee, low back, left elbow, or right shoulder comes from the 
Veteran who has alleged pain with regards to these areas.  
The Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  There is no medical evidence showing any 
disabilities of the right knee, low back, left elbow, or 
right shoulder currently exists. The only evidence of such 
disorder comes from the Veteran's subjective contentions and 
history reported in the VA examinations and elsewhere in the 
record where she alleges pain, with no objective medical 
evidence to support such contentions.  A bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses. Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu, 2 Vet. App. at 482.

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Absent any evidence of a current disability of the 
right knee, low back, left elbow, or right shoulder, service-
connection is not warranted as the first requirement for 
service connection, that being a current disability, is not 
met.  Likewise, absent any evidence of any disabilities 
shown, the presumptions of 38 C.F.R. § 3.307 and 3.309 are 
not for application.  

Regarding the left eye, while a disability is presently shown 
according to the most recent VA examination report of 
November 2008 giving a current diagnosis of blepharitis and 
myopia, neither condition is not shown to be a continued 
chronic manifestation of the eye disorder of episcleritis 
that was treated in service.  While episcleritis was treated 
in service, the service treatment records do not reveal 
treatment for or diagnosis of blepharitis.  As far as the 
episcleritis, there was no evidence of this disorder shown in 
the November 2008 VA examination where the examiner opined 
that there was no sign of this or any other condition at this 
examination (apart from the blepharitis and myopia).  Thus 
there is no continuity of episcleritis shown post-service.  
There is also no opinion of record providing a nexus between 
blepharitis which manifested post-service and any incident of 
eye problems treated in service, to include the acute and 
transitory episcleritis.  

Regarding the myopia diagnosed in November 2008, this is a 
refractive error which preexisted service and was noted also 
in service.  VA regulations specifically prohibit service 
connection for refractive errors of the eyes unless such 
defect was the subject of aggravation by a superimposed 
disease or injury which created additional disability. 38 
C.F.R. §§ 3.303(c), 4.9.  If, during an individual's military 
service, superimposed disease or injury does occur, service-
connection may indeed be warranted for the resultant 
disability. S ee VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may 
not be granted for defects of congenital, developmental, or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).  There is no evidence of 
superimposed disease or injury shown affecting this 
congenital condition during service, and in fact post-
service, this condition appears to have been surgically 
corrected.  

As the preponderance of the evidence is against service 
connection for a right knee disorder, a low back disorder, a 
right shoulder disorder, a left eye disorder and a left elbow 
disorder, reasonable doubt does not apply in this case. 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

III.  Increased Rating-General Considerations and Analysis  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155`; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

A.  Left knee

In regards to the left knee disorder, the Veteran has been 
rated as 10 percent disabling based on painful or limited 
motion of a major joint or a group of minor joints, and also 
noted that a 10 percent rating would also be warranted for 
evidence of slight subluxation or lateral instability of the 
knee.  The RO noted that there was no X-ray evidence of 
arthritis and rated the disorder as analogous to traumatic 
arthritis (Diagnostic Code 5010) based on the symptoms of 
crepitus noted on examination along with subjective 
complaints of pain and swelling.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a Veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2007).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted for 
the left knee disorder.  In this case, a separate compensable 
rating is not warranted based on arthritis, as the evidence 
to include the most recent X-rays from November 2008 show no 
evidence of arthritis.  Although the RO has rated the 
disorder as analogous to Diagnostic Code 5010 for traumatic 
arthritis, with no X-ray evidence of arthritis currently 
shown, consideration of separate ratings pursuant VAOPGPREC 
9-98 is not appropriate in this case.  

Regarding loss of motion, the Veteran's ranges of motion 
demonstrated in the VA examinations revealed noncompensable 
flexion and noncompensable extension, without pain on motion 
or additional limitations due to fatigue, weakness, 
incoordination or lack of endurance on repetitive use.  Her 
motion was not limited to 45 degrees of flexion or 10 degrees 
extension, thus a compensable rating for either flexion or 
extension is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

As far as an increased rating based on other impairment of 
the knee, the evidence of record fails to show that the 
Veteran suffers from any evidence recurrent subluxation or 
lateral instability.  As shown in the findings in the 
November 2003 and November 2008 examination which are 
negative for evidence of instability or recurrent subluxation 
coupled with the lack of other objective medical records the 
available evidence is negative for any significant left knee 
findings and the Veteran failed to provide additional 
evidence in support of this claim.  Thus, lacking evidence of 
moderate disability manifested by instability or subluxation, 
the Board finds that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5257.

The Board has considered other potentially applicable 
Diagnostic Codes, but finds them inapplicable in this case 
where the Veteran does not have evidence of ankylosis, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  Therefore Diagnostic Codes 5256, 5258 and 5262 
are not for application.  

Based upon the guidance of the Court in Fenderson, supra,  
the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for a left  knee disorder 
under any of the criteria for knee disorders.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);

B. Varicose Veins

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, varicose veins 
warrant a noncompensable evaluation if they are palpable and 
asymptomatic.  A 10 percent evaluation is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is warranted for varicose veins manifested with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Where symptoms are 
characterized by persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration the 
criteria affords a 60 percent evaluation.  To warrant a 100 
percent evaluation, varicose veins must be manifested with 
massive board-like edema with constant pain at rest.

A note following the diagnostic code indicates that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine under 38 C.F.R. § 4.25 using the 
bilateral factor, 38 C.F.R. § 4.26, if applicable. 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2006).

Based on a review of the evidence the Board finds that the 
evidence warrants a 10 percent initial rating per leg, for 
varicose veins.  The evidence reflects that she has had 
symptoms such as leg pain at rest, as reported in the 
November 2003 VA examination with the varicose veins noted to 
be visible, but with no other significant findings.  In the 
more detailed VA examination report of November 2008, she 
reported aching, fatigue and intermittent swelling in both 
her legs, and was said to use  a stool at work to elevate her 
legs.  Her varicosities were noted to be tender to palpation 
in this report.  These symptoms affecting each leg reflect 
the criteria for a 10 percent rating per leg.  She was also 
noted to be symptomatic with leg pain as early as November 
2003, thus suggesting that the compensable rating should date 
back to initial entitlement.  The evidence however does not 
reflect that either leg warrants a 20 percent rating as the 
findings from both the November 2003 and November 2008 
examinations were absent for any findings of persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  

In sum, the Board finds that a 10 percent rating per leg but 
no more is warranted for the Veteran's service-connected 
right leg and left leg varicose veins.

C.  Migraine Headaches

The Veteran's migraine headaches have been rated 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under Diagnostic Code 8100, a 10 percent evaluation 
for migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A noncompensable rating under this Code contemplates 
less frequent attacks than shown for a 10 percent rating.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2008).

A review of the evidence does not reflect that the criteria 
for a 10 percent rating is warranted for her migraines.  Her 
headaches are not shown to cause prostrating attacks that 
average once in 2 months over the last several months.  
During  the November 2008 VA examination, she described 
headaches but was able to work through, although she did have 
to rest her head and take Aleve, the headaches did not rise 
to the level of prostrating attacks as she was able to 
continue working, and even at home, she would lay down for a 
period of time but would then get up and work around the 
house.  The examiner noted that she denied prostrating or 
incapacitating headaches.  Further she was noted in the 
November 2003 VA examination to also be able to work through 
her headaches, and the treatment was Advil in this earlier 
report.  There is no other medical evidence concerning recent 
treatment for headaches apart from these examination reports.  
Thus, it appears that there are no prostrating symptoms from 
headaches and the criteria for a 10 percent rating is not 
met.    

Thus the preponderance of the evidence is against a 
compensable initial rating for migraine headaches under the 
applicable criteria.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990);


ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for left eye disorder is denied.

Service connection for a right shoulder disorder is denied.

An initial rating in excess of 10 percent disabling for a 
left knee disorder is denied.  

A 10 percent initial rating for right leg varicose veins is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent initial rating for left leg varicose veins is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial compensable rating for migraine headaches is 
denied.  


REMAND

A review of the VA examination from November 2008 reflects 
that it fails to state whether or not the Veteran has a 
disability involving the left foot, much less whether any 
disability of the left foot is related to foot problems shown 
in service.  The diagnoses of foot problems was limited to 
right foot diagnoses of plantar fasciitis and mild pes cavus.  

Although no left foot disorder was diagnosed, the Board notes 
that physical examination of the left foot appears to show 
evidence of left foot abnormality, with non weightbearing 
showing increased height of the medial longitudinal arch, 
extension contractures of the metatarsophalangeal (MT) joints 
of toes number 2, 3, 4 and 5 which was reducible, as well as 
a mild lateral deviation of the big toe at the 
interphalangeal joint.  Additionally, there was pain at the 
end range of the dorsiflexion of the first MT joint.  The 
findings of the left foot overall are somewhat similar to 
those in the left foot, although less symptomatic.  It is not 
clear whether the left foot diagnosis was simply omitted 
inadvertently or whether the examiner intended to convey that 
there was no disability of this foot.  Thus, it is necessary 
to obtain an addendum to this examination to obtain an 
opinion as to whether there is a left foot disability present 
and if so whether it is related to service.    

Accordingly, the issue is REMANDED for the following action:

The AOJ should return the claims folder 
to the examiner who conducted the 
November 2008 VA foot examination to 
provide an opinion regarding the nature 
and etiology of the Veteran's claimed 
disability involving the left foot.  If 
this examiner is no longer available the 
claims folder should be forwarded to the 
appropriate specialist.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior to providing the opinion.  
The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of her claimed left 
foot disorder.  Specifically the 
examiner(s) is requested to provide an 
opinion as to (1) whether the Veteran has 
a current disability or disabilities 
involving the left foot; (2) whether any 
diagnosed disability involving the left 
foot at least as likely as not began in 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If another examination is deemed 
necessary to provide this opinion, one 
should be conducted.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


